
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Lewis of
			 Georgia, Mr. Payne,
			 Mr. Faleomavaega,
			 Mr. Meeks of New York,
			 Ms. Lee of California,
			 Mr. Clay, Mr. Meek of Florida, Mr. Butterfield, Mr.
			 Al Green of Texas, and Ms.
			 Fudge) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the apology offered by the
		  Government of Australia to the aboriginal people and its significance as a
		  gesture of healing for this proud nation.
	
	
		Whereas indigenous Australians are a people of many
			 languages and traditions who arrived on the continent more than 50,000 years
			 ago, and have one of the oldest continuing cultures on earth;
		Whereas violence, discrimination, and disenfranchisement
			 played a significant role in European and indigenous Australian relations,
			 including the mass killings of indigenous Australians by European settlers
			 during the 18th century, restricting indigenous Australians from having the
			 unqualified right to vote in Australia until 1962, and forcibly removing
			 children of indigenous and Torres Strait Island ancestry from their homes and
			 communities and assimilating them in White families and orphanages for much of
			 the 20th century, victims of which have become known as the Stolen
			 Generations;
		Whereas the adoption of such discriminatory laws and
			 policies by the Australian Government undoubtedly contributed to the poverty,
			 unemployment, substandard education, crime, and poor health care that continue
			 to devastate indigenous communities;
		Whereas despite centuries of official and unofficial
			 systems of discrimination, Australia’s indigenous people have made profound
			 contributions to Australia’s social fabric;
		Whereas indigenous Australians were inspired by the
			 American Civil Rights Movement and organized against institutionalized
			 discrimination from the 1950s through the 1970s to fight for the rights and
			 privileges that they were denied in their native country;
		Whereas, on February 13, 2008, after decades of requests
			 from activists and elected officials asking the Australian Government to
			 express an unqualified apology for its treatment of indigenous Australians,
			 Australian Prime Minister Kevin Rudd apologized on behalf of the Australian
			 Government and its Parliament for the Stolen Generation and the overall “past
			 mistreatment” of indigenous Australians, and promised to address the resulting
			 social, economic, and health disparities in indigenous communities;
		Whereas, as part of this apology, Prime Minister Rudd also
			 promised to “harness the determination of all Australians” to close the gap
			 that lies between indigenous and non-indigenous Australians in life expectancy,
			 educational achievement, and economic opportunity;
		Whereas Australia’s national apology for the atrocities
			 that it committed against the indigenous people is a significant expression of
			 Australia’s willingness to come to terms with its past to better understand its
			 present and build a better future; and
		Whereas Prime Minister Rudd, in a speech delivered to the
			 Australian Parliament on February 26, 2009, renewed Australia’s determination
			 to address the disparities faced by indigenous people and committed to a
			 national investment of $4,600,000,000 over 10 years to programs aimed at
			 eliminating these disparities: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Australian Government for
			 acknowledging the injustices of its past in order to understand the injustices
			 of its present and prevent these injustices from continuing in the
			 future;
			(2)joins with the Australian Government in
			 hoping that this apology marks the start of a more open and fluid communication
			 between the indigenous community and the Australian Government, including a
			 commitment to addressing the social, economic, and health issues that
			 disproportionately affect indigenous Australians;
			(3)regards the
			 Australian Parliament’s historic recognition of its past wrongs as an
			 inspiration for other multi-ethnic nations around the world to acknowledge the
			 injustices of its past in order to understand the injustices of its present and
			 prevent these injustices from continuing in the future; and
			(4)remains committed
			 to comprehensively addressing the economic, educational, and health-related
			 disparities that continue to affect some Black, indigenous, and other
			 communities of color because of discriminatory laws that were authorized and
			 enforced by the United States local, State, and national governments.
			
